By the Court,
Barctjlo, J.
The general rule is undoubted that courts of law have concurrent jurisdiction with courts of equity in cases of fraud. It is equally well settled that fraud in obtaining a promissory note is a good defence to an action brought to collect it. We are not aware of any principle which excepts this case from the ordinary rule.
The case of Rogers v. Rogers, (1 Hall’s Sup. Court Rep. 391,) cited as a case in point, has but little application to the present case. There the superior court held, very properly, that the defendant could not, in a court of law, open partnership accounts for the purpose of showing a mistake in the note, and that the balance for which it was supposed to be given did not exist. There was no allegation of fraud; no pretence that the plaintiff had in any way misled or deceived the defendant. The case is entirely different from the present. There must b.e a new trial, costs to abide the event.